Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a phone interview with David Lukach (62579) on 09/01/2022.

The application has been amended as follows:






30. (Currently Amended) A non-transitory computer-readable medium storing instructions that, when executed by a processor, cause the processor to perform operations comprising: 
determining, at a user equipment (UE), that a first scheduled uplink (UL) transmission corresponding to a first communication type having a first priority overlaps with a second scheduled UL transmission corresponding to a second communication type having a second priority, wherein the first priority is higher than the second priority, the first scheduled UL transmission comprising an acknowledgement (ACK) on a physical uplink control channel (PUCCH), and the second scheduled UL transmission comprising an uplink shared channel (UL- SCH) on a physical uplink shared channel (PUSCH) or a multiplexing of at least two or more of a channel state information (CSI), a second ACK, and the UL-SCH on the PUCCH; 
based on one or more conditions not being satisfied: 130567991.1-6-Application No. 17/171,842Docket No.: QLXX.P142OUS/1001140917 Reply to Office Action of May 12, 2022 
puncturing one or more resource elements (REs) of the UL-SCH on the PUSCH of the second scheduled UL transmission with one or more REs of the ACK of the first scheduled UL transmission to multiplex at least a portion of the first scheduled UL transmission with at least a portion of the second scheduled UL transmission to generate a third UL transmission; and 
initiating transmission, from the UE to a base station, of the third UL transmission; and 
based on the one or more conditions being satisfied: 
dropping the second scheduled UL transmission; and 
initiating transmission of the first scheduled UL transmission.

Allowable Subject Matter
Claims 1, 4, 6, 9, 11-13, 15-19, and 29-38 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the combination of limitations involving, multiplexing a second scheduling request and bundled second ACK with first scheduled UL transmission, wherein the first scheduled UL transmission comprising an acknowledgement (ACK) on a physical uplink control channel (PUCCH), a channel state information (CSI) on the PUCCH, a multiplexing of the ACK and the CSI on the PUCCH, an uplink shared channel (UL-SCH) on a physical uplink shared channel (PUSCH), or a multiplexing of at least two or more of the ACK, the CSI, and the UL-SCH on the PUSCH, the first scheduled UL transmission not including a scheduling request; and wherein first communication type of the first scheduled UL transmission is higher than second communication type of the second scheduled UL transmission, among other claim limitation, are non-obvious over the prior art. 
Prior art Jung et al. (US 20220279538 A1) teaches in TABLE 2 that eMBB scheduling Request (SR) or eMBB HARQ-ACK will be dropped if it collides with URLLC HARQ-ACK, CSI, or UL-SCH on PUSCH, but Jung does not teach multiplexing the second scheduling request and the bundled second ACK with the first scheduled UL transmission, and therefore the claims are allowable over the prior art.
Regarding claim 29, the combination of limitations involving, multiplexing the bundled second ACK with first scheduled UL transmission, wherein the first scheduled UL transmission comprising a multiplexing of a scheduling request and at least one of an acknowledgement (ACK) and a channel state information (CSI) on a physical uplink control channel (PUCCH); and wherein first communication type of the first scheduled UL transmission is higher than second communication type of the second scheduled UL transmission, among other claim limitation, are non-obvious over the prior art.
Prior art Jung et al. (US 20220279538 A1) teaches in TABLE 2 that eMBB scheduling Request (SR) or eMBB HARQ-ACK will be dropped if it collides with URLLC HARQ-ACK, CSI, or UL-SCH on PUSCH, but Jung does not teach multiplexing the bundled second ACK with the first scheduled UL transmission, and therefore the claims are allowable over the prior art.
Regarding claim 13, the combination of limitations involving, puncturing one or more resource elements (REs) of one or more MIMO layers of UL-SCH on PUSCH of second scheduled UL transmission with one or more REs of ACK of first scheduled UL transmission to multiplex at least a portion of the first scheduled UL transmission with at least a portion of the second scheduled UL transmission to generate a third UL transmission, wherein the one or more MIMO layers comprising only a first MIMO layer, only a MIMO layer having a highest modulation and coding scheme (MCS), or each MIMO layer of the multiple MIMO layers and wherein first communication type of the first scheduled UL transmission is higher than second communication type of the second scheduled UL transmission, among other claim limitation, are non-obvious over the prior art.
Prior art IYER et al. (US 20220217760 A1) teaches “The eMBB PUSCH may be rate matched or punctured to accommodate the UCI, Par. 0229; one instance of the UCI transmission on the slot may be HARQ ACK, Par. 0234; Alternatively, the URLLC UCI may be transmitted on the resources of eMBB PUSCH while eMBB data is not transmitted, i.e., URLLC UCI alone is transmitted on the UL-SCH for those resources, Par. 0242”, but  IYER does not teach puncturing one or more resource elements (REs) of one or more MIMO layers of UL-SCH on PUSCH, wherein the one or more MIMO layers comprising only a first MIMO layer, only a MIMO layer having a highest modulation and coding scheme (MCS), or each MIMO layer of the multiple MIMO layers, and therefore the claims are allowable over the prior art
Regarding claim 30, the combination of limitations involving, puncturing, based on one or more conditions not being satisfied, one or more resource elements (REs) of UL-SCH on PUSCH of second scheduled UL transmission with one or more REs of ACK of first scheduled UL transmission to multiplex at least a portion of the first scheduled UL transmission with at least a portion of the second scheduled UL transmission to generate a third UL transmission; and dropping, based on the one or more conditions being satisfied,  the second scheduled UL transmission and initiating transmission of the first scheduled UL transmission, and wherein first communication type of the first scheduled UL transmission is higher than second communication type of the second scheduled UL transmission, among other claim limitation, are non-obvious over the prior art.
Prior art IYER et al. (US 20220217760 A1) teaches “The eMBB PUSCH may be rate matched or punctured to accommodate the UCI, Par. 0229; one instance of the UCI transmission on the slot may be HARQ ACK, Par. 0234; Alternatively, the URLLC UCI may be transmitted on the resources of eMBB PUSCH while eMBB data is not transmitted, i.e., URLLC UCI alone is transmitted on the UL-SCH for those resources, Par. 0242”, but  IYER does not teach puncturing, based on one or more conditions not being satisfied, one or more resource elements (REs) of UL-SCH on PUSCH, and therefore the claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


CORRESPONDENCE INFORMATION                                                                                                                                                                                                                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARMIN CHOWDHURY whose telephone number is (571)272-6419. The examiner can normally be reached M-F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARMIN CHOWDHURY/Primary Examiner, Art Unit 2416